As filed with the Securities and Exchange Commission on October 27 , 2011 Registration Number: 333-176429 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FormS-1 /A (Amendment No. 1) REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 TEAMUPSPORT INC. (Exact Name of Registrant As Specified in its Charter) Nevada 99-0366971 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) Nevada Agency and Trust Company 700 Gillard Street 50 West Liberty Street, Suite 880 Wallaceburg, Ontario, N8A 4Z5, Canada Reno, Nevada 89501 (519) 627-7428 (775) 322-0626 (Address and telephone number of (Name, address and telephone principal executive offices) of agent for service) With copies to: Jody M. Walker Attorney At Law 7841 South Garfield Way Centennial, CO 80122 Tel:303-850-7637 Fax:303-482-2731 Approximate date of commencement of proposed sale to public: As soon as practical after the effective date of this Registration Statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.ý If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities At registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box.o Table of Contents Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.406 of this chapter) during the preceding 12 months (or for such shorter period that we was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller Reporting Company ý CALCULATION OF REGISTRATION FEE TITLE OF EACH CLASS OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED PROPOSED MAXIMUM OFFERING PRICE PER SHARE (1) PROPOSED MAXIMUM AGGREGATE OFFERING PRICE (1) AMOUNT OF REGISTRATION FEE (1) Common Stock (2) 1,900,000 shares $38,000 $4.41 Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(a) under the Securities Act of 1933, as amended. Represents common stock being sold on behalf of selling shareholders. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall hereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, or until the registration statement shall become effective on such date as the Commission, acting pursuant to Section 8(a), may determine. Table of Contents SUBJECT TO COMPLETION, Dated October 27 , 2011 PROSPECTUS TEAMUPSPORT INC. The selling shareholders named in this prospectus are offering the 1,900,000 common shares offered through this prospectus. The 1,900,000 common shares offered by the selling shareholders represent 40% of the total outstanding common shares as of the date of this prospectus.We will not receive any proceeds from this offering.We have set an offering price for these securities of $0.02 per common share. Offering Price Underwriting Discounts and Commissions Proceeds to Selling Shareholders Per Share None Total None The 1,900,000 common shares included in this prospectus may be offered and sold directly by the selling shareholders.Our common stock is presently not traded on any market or securities exchange.The sales price to the public is fixed at 0.02 per share.Sales at variable prices may commence following quotation of the securities on the OTC BB or listing on a national securities exchange. The selling shareholders, brokers or dealers effecting transactions in these shares should confirm that the common shares are registered under applicable state law or that an exemption from registration is available.We intend to have a market maker file an application for our common stock to be quoted on the OTC Bulletin Board and/or the OTCQB, the middle tier of the OTC Market.However, we do not have a market maker that has agreed to file such application. If our securities are not quoted on the OTC Bulletin Board or the OTCQB, a security holder may find it more difficult to dispose of, or to obtain accurate quotations as to the market value of our securities. The offering shall terminate on October 27 , 2012. The purchase of the securities offered through this prospectus involves a high degree of risk.See section of this prospectus entitled Risk Factors on page 5. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. 1 Table of Contents Table of Contents Page Summary 3 Risk Factors 5 Forward-Looking Statements 10 Plan of Distribution and Selling Shareholders 11 Description of Business 14 Use of Proceeds 20 Determination of Offering Price 20 Dilution 20 Description of Securities 21 Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Changes in and Disagreements with Accountants 25 Directors, Executive Officers, Promoters and Control Persons 25 Executive Compensation 27 Security Ownership of Certain Beneficial Owners and Management 29 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 30 Certain Relationships and Related Transactions 30 Market for Common Equity and Related Stockholder Matters 31 Experts 33 Legal Proceedings 33 Legal Matters 34 Where You Can Find More Information 34 Financial Statements 35 Dealer Prospectus Delivery Obligation 57 Other Expenses of Issuance and Distribution 58 Indemnification of Directors and Officers 58 Recent Sales of Unregistered Securities 59 Table of Exhibits 60 Undertakings 61 Signatures 62 2 Table of Contents SUMMARY To understand this offering fully, you should read the entire prospectus carefully, including the risk factors beginning on page 5 and the financial statements. TeamUpSport Inc. We were incorporated on October 4, 2010 under the laws of the state of Nevada. Our principal offices are located at 700 Gillard Street, Wallaceburg, Ontario, Canada. Our telephone number is (519) 627-7428. TeamUpSport Inc. intends to develop and commercialize on its website www.teamupsport.com, which will be a website designed to integrate into a single online offering, people’s interest in sport with the new capabilities of online social networking. We are still in our development stage and plan and can not commence business operations on our website until its completion. The TeamUpSport website has not yet been developed, and substantial additional development work and funding will be required before the website can be fully operational. The first stage of our plan of operations is to design and implement a demo interface to show the structure, look, and feature set for the registrant’s website. Expenses related to stage one are expected to be less than $20,000 and we expect to have this stage of the websites development completed by November of 2011. The second stage of our plan of operations is the creation, testing and debugging of the initial operational beta site. The company currently has sufficient capital to begin but not complete the second stage of its plan of operations which is estimated to be less than $30,000 and expected to be completed by March 2012. We can provide no assurance that we will be successful in our planned development of our website. The third stage of our plan of operations is the roll out of our live website which includes the sourcing of local content, developing contact lists for local teams and sports and the implementing of a marketing campaign. Expenses related to stage three are estimated to be approximately $250,000. The registrant currently does not have sufficient capital to proceed with this stage of its plan of operations. We currently do not have any arrangements for financing and we may not be able to obtain financing when required. We believe the only source of funds that would be realistic is through a loan from our president or the sale of equity capital. We have not earned any revenues to date. We do not anticipate earning revenues until we have completed our website and commenced marketing activities. As of May 31, 2011, we had $49,137 cash on hand and $1,302 in liabilities. Accordingly, our working capital position as of May 31, 2011 was $47,835. Since our inception through May 31, 2011, we have incurred a net loss of $4,498. Our net loss is due to lack of revenues to offset our expenses and the professional fees related to the creation and operation of our business. Our auditor has expressed substantial doubt about our ability to continue as a going concern given our lack of operating history and due to the fact that to date we have had no revenues. Our fiscal year ended is May 31. 3 Table of Contents The Offering Securities Being Offered Up to 1,900,000 common shares. Sales by Selling Shareholders The sales price to the public is fixed at 0.02 per share.Sales at variable prices may commence following quotation of the securitieson the OTC BB or listing on a national securities exchange. We are registering common shares on behalf of the selling shareholders in this prospectus.We will not receive any cash or other proceeds in connection with the subsequent sales.We are not selling any common shares on behalf of selling shareholders and have no control or affect on the selling shareholders. Securities Issued and to be Issued 4,766,698 shares of our common stock are issued and outstanding as of the date of this prospectus.All of the common stock to be sold under this prospectus will be sold by existing shareholders and thus there will be no increase in our issued and outstanding shares as a result of this offering.The issuance to the selling shareholders was exempt due to the provisions of Regulation S. Market for our common stock. Our common stock is presently not traded on any market or securities exchange and we have not applied for listing or quotation on any public market.We intend to have a market maker file an application for our common stock to be quoted on the OTC Bulletin Board and/or the OTCQB.However, we do not have a market maker that has agreed to file such application. If our securities are not quoted on the OTC Bulletin Board or the OTCQB, a security holder may find it more difficult to dispose of, or to obtain accurate quotations as to the market value of our securities. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. Summary Financial Information August 31, 2011 May 31, 2011 Balance Sheet Data (unaudited) (audited) Cash $ $ Total Current Assets $ $ Liabilities $ $ Total Stockholder’s Equity $ $ Statement of Loss and Deficit From Inception (October 4, 2010) to August 31, 2011 (audited) Revenue $ - Net Loss for the Period $ 4 Table of Contents RISK FACTORS Our business is subject to numerous risk factors, including the following. Risks Related To Our Financial Condition and Business Model If we do not obtain additional financing, we will not be able to conduct our business operations to the extent that we become profitable. Our current operating funds will cover the initial stage of our business plan; however, we currently do not have any operations and we have no income. We estimate that we will require an additional $280,000 to $300,000 in order to reach operational status and conduct our proposed operations. Because of this and the fact that we will incur significant legal and accounting costs necessary to maintain a public corporation, we will require additional financing to complete our development activities. We currently do not have any arrangements for financing and we may not be able to obtain financing when required.We believe the only source of funds that would be realistic is through a loan from our president and the sale of equity capital. We cannot offer any assurance as to our future financial results. You may lose your entire investment. We have not generated any income from operations to date and future financial results are uncertain.We cannot assure you that the registrant can operate in a profitable manner.We have an accumulated deficit of $( 10,319 ) from inception to August 31, 2011. Even if we obtain future revenues sufficient to expand operations, increased production or marketing expenses would adversely affect liquidity of the registrant. Our independent auditor has indicated that he has substantial doubt about our ability to continue as a going concern, if true, you could lose your investment. Our independent auditor has expressed substantial doubt about our ability to continue as a going concern given our lack of operating history and the fact to date have had no revenues. Potential investors should be aware that there are difficulties associated with being a new venture, and the high rate of failure associated with this fact.We have incurred a net loss of $10,319 for the period from October 4, 2010 (inception) to August 31, 2011 and have had no revenues to date. Our future is dependent upon our ability to obtain financing and upon future profitable operations from our website. These factors raise substantial doubt that we will be able to continue as a going concern. 5 Table of Contents We anticipate our operating expenses will increase prior to our earning revenues.We may never achieve profitability and you may lose your entire investment. Prior to completion of our development stage, we anticipate that we will incur increased operating expenses without realizing any revenues. We anticipate that our ongoing expenses will increase by approximately $15,000 once we become a reporting company under the Securities Exchange act of 1934. We therefore expect to incur significant losses into the foreseeable future. We recognize that if we are unable to generate significant revenues from our business development, we will not be able to earn profits or continue operations. There is no history upon which to base any assumption as to the likelihood that we will prove successful, and we may not be able to generate any revenues or ever achieve profitability. If we are unsuccessful in addressing these risks, our business will most likely fail. The costs to meet our reporting and other requirements as a public company subject to the Exchange Act of 1934 will be substantial and may result in us having insufficient funds to complete the development of our website or even meet routine business obligations. If we become a public entity, subject to the reporting requirements of the Exchange Act of 1934, we will incur ongoing expenses associated with professional fees for accounting, legal and a host of other expenses for annual reports. We estimate that these costs could range up to $15,000 per year for the next few years and will be higher if our business volume and activity increase but lower during our first year of being public because we have not yet been subject to the requirements of Section 404 of the Sarbanes-Oxley Act of 2002. As a result, we may not have sufficient funds to complete the development of our website or even meet routine business obligations.
